Citation Nr: 1126777	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-22 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from February 1952 to January 1956.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has Level II hearing impairment in his right ear and Level IV hearing impairment in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an increased rating for his service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In May 2006, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected hearing loss disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, the Veteran submitted an article on hearing loss from the VFW magazine.  In July 2006 and April 2009, VA also examined the Veteran to determine the extent of impairment attributable to his service-connected hearing loss disability.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current hearing loss disability, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA scheduled the Veteran for a video conference with a member of the Board.  However, he failed to report for that hearing and has not requested that it be rescheduled.  Therefore, the Board will proceed as if he no longer desires to have a hearing.  
In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that his service-connected bilateral hearing loss disability has gotten worse.  He reports that he is no longer able to hear in a crowded situation and that he is sensitive to loud noises.  In addition, he states that he must use a personal amplifier to be able to hear the television.  Therefore, he maintains that an increased rating is warranted for his service-connected hearing loss disability.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing average audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85. 

The regulatory criteria take into account whether the speech discrimination testing employed by VA in a quiet room with amplification of sounds accurately reflected the extent of hearing impairment.  Based upon research, two circumstances have been identified where alternative criteria could be employed.  One occurs when the pure tone thresholds in each of the frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater.  The second occurs when the pure tone thresholds are 30 decibels or less at frequencies of 1000 Hertz and below, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Neither of those situations is present in this case.  

During his July 2006 VA audiologic examination, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable(NA)
15
15
35
55
LEFT
NA
15
15
50
60

Based on the foregoing findings, the Veteran demonstrated an average puretone threshold of 30 decibels in the right ear and 35 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.

Tympanometry revealed essentially normal middle ear functioning, bilaterally.  Otoacoustic emissions testing revealed abnormal outer hair cell functioning at those frequencies correlating to his hearing loss.

Following the VA examination, the diagnoses were a mild to moderate sensorineural hearing loss in the right ear from 3000 to 6000 hertz and a moderate to severe sensorineural hearing loss in the left ear, also from 3000 to 6000 hertz.  The Veteran's speech discrimination ability was good, bilaterally, at increased sensation levels in quiet.  Periodic tinnitus was also noted.


During his April 2009 VA audiologic examination, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
25
50
65
LEFT
NA
30
30
60
70

Based on the foregoing findings, the Veteran demonstrated an average puretone threshold (after rounding up) of 43 decibels in the right ear and 48 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 72 percent in the left ear.

The examiner stated that there had been good test reliability and that the speech reception thresholds were in good agreement with the puretone averages.

Following the examination, the diagnoses were mild sensorineural hearing loss at 250 to 2000 hertz sloping to a moderately severe sensorineural hearing loss at 4000 to 8000 hertz, bilaterally.  The word recognition scores were deemed good in the right ear and fair in the left ear.  The middle ear status was found to be normal, bilaterally.  The examiner concluded that there was no need for medical followup and that treatment would not result in a change in the hearing threshold levels.

The foregoing evidence shows that at its worst, the hearing acuity in the Veteran's right ear consists of a puretone threshold of 43 decibels and speech recognition ability of 84 percent.  In his left ear, he has a puretone threshold of 48 decibels and speech recognition ability of 72 percent.  Such findings translate to Level II hearing impairment in the right ear and Level IV hearing impairment in the left ear.  38 C.F.R. § 4.85, Table VI.  When combined, those levels of hearing impairment are contemplated by the noncompensable rating currently in effect.  38 C.F.R. § 4.85, Table VII.  Therefore, that rating is confirmed and continued, and the appeal is denied.  However, should the Veteran's hearing acuity deteriorate, he is free to file a claim for an increased rating in the future.


ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


